Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	This action is in response to the Applicant’s preliminary amendment filed on August 7, 2020.  Claims 1-22 are pending and will be considered for examination.  

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 is an independent claim that is dependent on claim 1.  This is improper because an independent claim cannot depend on another claim.  Claim 10 should be rewritten in proper independent form.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12 is a dependent claim that is not dependent on any other claim.  This appears to be a typographical error.  For the purpose of examination, it will be assumed that this claim is dependent on independent claim 10.  Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1-12 are directed to a control unit and a system, which is are machines.  Claims 13-22 are directed to a method, which is a process.  Therefore, claims 1-22 are directed to one of the four statutory categories of invention.  

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-22 recite the limitations of generating at least one product category based on product information; and calculating a probability of a 
Claims 1, 10, and 13 recite the abstract idea of categorizing a product based on product information and calculating a probability of a customer being an underbuyer / overbuyer of a category of product based on a purchase history and the product category.  This is an abstract idea because it covers mental processes and mathematical concepts.  Categorizing a product based on product information is a mental process that can be performed in the human mind or by paper and pencil requiring only observation and evaluation.  Calculating a probability is a mathematical process that requires the use of mathematical formulas and/or calculations because probability is inherently a mathematical concept.  Dependent claims 2-9, 11, 12, and 14-22 recite the same abstract idea identified in claims 1, 10, and 13.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-22 recite the additional elements of a control unit and a plurality of databases.  The Applicant’s specification discloses that the control unit comprises a categorizing unit and a calculating unit (page 5, lines 21-23).  The Applicant’s specification does not provide any technical details of the categorizing unit and the calculating unit.  These two units are described at a high level of generality for processing data (e.g., see Fig. 1, “101” and “102”).  

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 1-22 recite the additional elements of a control unit and a plurality of databases.  The Applicant’s specification discloses that the control unit comprises a categorizing unit and a calculating unit (page 5, lines 21-23).  The Applicant’s specification does not provide any technical details of the categorizing unit and the calculating unit.  These two units are described at a high level of generality for processing data (e.g., see Fig. 1, “101” and “102”).  Databases are generic computer components.  Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing and storing data.  These 
Taking the additional elements individually, the computer components perform purely generic computer functions of processing and storing data.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claims do not amount to significantly more than the abstract idea itself.
	












Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 10, 11-16, 18, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0163710 A1 (“Kashani”).
	Claim 1: Kashani teaches a control unit (Fig. 2, “210”) arranged to communicate with a product information database (Fig. 2, “226”), a product category database (Fig. 2, “236”) and a customer purchase history database (Fig. 2, “224”), the control unit comprising:
a product categorising unit configured and arranged to generate at least one product category based on product information from the product information database and to store the at least one generated product category in the product category database (paragraph [0018], lines 10-11; paragraph [0019], lines 12-15; and paragraph [0035], lines 3-5 disclose using the components of an item to determine a category); and 
a calculating unit configured and arranged to calculate a probability (paragraph [0019], lines 16-19; paragraph [0042], lines 3-10) of a customer being an underbuyer/overbuyer of a category of product (paragraph [0035], lines 5-8 determines that a user is a frequent buyer) based on a customer’s purchase history stored in the customer purchase history database and the at least one product category from the product category database (paragraph [0033], lines 3-5; paragraphs [0069] and [0070]).
	Claim 2: Kashani teaches the limitations of claim 1 as noted above.  Kashani also teaches generating at least one product category based on at least one or more of the following stored in the product information database: product ingredients (paragraph [0035], lines 3-5).
	Claim 3: Kashani teaches the limitations of claim 1 as noted above.  Kashani also teaches storing a purchase history of a customer over a predetermined period of time (paragraph [0033], lines 1-5; paragraph [0036], lines 7-13; paragraph [0069], lines 1-7).
	Claim 4: Kashani teaches the limitations of claim 1 as noted above.  Kashani also teaches that the control unit (Fig. 2, “210”) is configured and arranged in combination with a customer preferences database (Fig. 2, “224”) to communicate therewith, and the calculating unit (Fig. 2, “236”, “238”, and “229”) is configured and arranged to calculate a probability of a customer being an paragraph [0020], lines 8-11; paragraph [0035], lines 5-8 determines that a user is a frequent buyer) based on a customer's purchase history stored in the customer purchase history database (paragraph [0033], lines 1-5), the customer’s preferences stored in a customer preferences database (paragraph [0059], lines 9-12; paragraphs [0070] and [0072]) and at least one product category from a product category database (paragraph [0018], lines 10-11; paragraph [0019], lines 12-16; paragraph [0126], lines 1-4; paragraph [0128], lines 3-5).
	Claim 6: Kashani teaches the limitations of claim 1 as noted above.  Kashani also teaches that the calculated probability is arranged to predict a customer behaviour (paragraph [0042], lines 1-10) for a predetermined period of time (paragraph [0033], lines 1-5; paragraph [0036], lines 7-13; paragraph [0069], lines 1-7).
	Claim 10: This claim is rejected under the same rationale as set forth above in claim 1.
Claim 11: This claim is rejected under the same rationale as set forth above in claim 4.
Claim 12: Kashani teaches the limitations of claim 10 as noted above.  Kashani also teaches an online shop (paragraph [0028], lines 1-8) arranged to add/remove/sort products for a customer based on an output of the control unit (paragraph [0020], lines 11-12; paragraph [0022], lines 13-17; paragraph [0043], lines 11-14; paragraph [0046], lines 14-17).

Claim 13: This claim is rejected under the same rationale as set forth above in claim 1.
Claim 14: This claim is rejected under the same rationale as set forth above in claim 2.
Claim 15: This claim is rejected under the same rationale as set forth above in claim 3.
Claim 16: This claim is rejected under the same rationale as set forth above in claim 4.
Claim 18: This claim is rejected under the same rationale as set forth above in claim 6.
Claim 22: This claim is rejected under the same rationale as set forth above in claim 12.










Allowable Subject Matter
Claims 5, 7-9, 17, and 19-21 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5 and 17 recite a combination of elements not found in the prior art.  Specifically, the claim recites the following:

“…wherein the calculating unit is configured and arranged to calculate the probability using a Beta Negative Binomial distribution based on a predetermined prior and a number of successes and failures in predicting a customer’s behaviour over a predetermined period of time.”

Claims 7-9 and 19-21 recite a combination of elements not found in the prior art.  Specifically, the claim recites the following:
“…a training unit configured and arranged to train a model based on the calculated probability and is configured and arranged to calculate a propensity of a customer to be an underbuyer/overbuyer of a category of product based on the model.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) “How Shopify Merchants can Measure Retention” by Cam Davidson-Pilon (“Davidson-Pilon”): Davidson-Pilon discloses using a beta negative binomial distribution to measure a customer’s retention rate (page 4).  However, Davidson-Pilon does not teach or suggest the limitations identified above.
(ii) US 9947024 B1 (“Shariff”): Shariff generally teaches classifying user search data and determining probabilities based on purchase history (col. 13, lines 45-66).  However, Shariff does not teach or suggest the limitations identified above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 




/NAEEM U HAQ/Primary Examiner, Art Unit 3625